DETAILED ACTION
Status of Application, Amendments and/or Claims
1a.	The present application is being examined under the pre-AIA  first to invent provisions. 
1b.	 The amendment filed on 25 October 2021 has been entered. 
 
Claim Status:
1c.	Claims 1, 3-5, 15-16, 24, 26-29, 31, 33, 65-69 are pending, of which claims 1, 4, 5, 15-16, 24, 26-27, 65-69, are drawn to the elected invention and will be searched and examined. 
1d.	Claims 3, 28-29, 31, 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2019. 

Information Disclosure Statement:
2.	The information disclosure statement filed 25 October 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references    have been considered as to the merits.

Maintenance of Previous Rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

3a.	Claims 1, 4, 5, 16, 24, 26, 27, 65, 66, 67, 68 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eguchi et al et al, (Cancer Res 2006; Vol. 66, No. 11, pages 5883-5891; cited on the IDS of 06/01/2020), in view of Brown et al, (Neuro-Oncology November 2010, Volume 12(suppl_4), Supplement 4, p iv32–iv36), further in view of Tsurumi et al, (PLoS One. 2010; Vol. 5, No.12:e15605, pages 1-10). 
The instant claims 1, 4, 5, 16, 26, 27, 65, 66, 67, 68 encompass a method for (i) administering to a subject a composition comprising an IL-13Rα2 peptide, wherein said IL-13Rα2 peptide is a T cell epitope of IL-13Rα2 peptide and comprises SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, or SEQ ID NO: 5 and (ii) measuring the amount of IL-13Rα2-expressing cancer stem cells in said subject, wherein said administration of an IL-13Rα2 peptide reduces the amount of the IL-13Rα2-expressing cancer stem cells.  
345-353 peptide as a human leukocyte antigen-A2 (HLA-A2)–restricted CTL epitope (abstract; page 5883, column 2, last paragraph).  Eguchi et al generate IL-13Rα2 analog peptides: “345-353” (instant SEQ ID NO: 2); “9V” (instant SEQ ID NO:3);  “IA9V” (instant SEQ ID NO: 4); and “IE9V” (instant SEQ ID NO:5), (page 5884, top of column 1; page 5885, Table 1). The reference designates HLAA*0201/ALPFGFILV (instant SEQ ID NO:4), as IL-13Rα2-tetramer (page 5884, column 1, 7th paragraph). Eguchi et al teach that HLA-A2 transgenic (HHD) mice are pre-immunized with either control EL4-HHD cells or EL4-HHD pulsed with IL-13Rα2 (which form solid and lethal tumor lesions in brains of non-immunized syngenic animals) (page 5888, column 2). Eguchi et al indicate that the peptide analogs are emulsified in Incomplete Freund’s adjuvant (IFA) and injected with I-Ab-restricted HBVcore128 T-helper epitope (page 5884, column 2, 2nd full paragraph).  Eguchi et al disclose that all HHD mice treated with control vaccines succumb due to tumor growth while HHD mice treated with the 9V or 1A9V peptides have prolonged survival (page 5888, column 2; Figure 4B).  The reference teaches that cells are evaluated by flow cytometry for the percentage of CD8+/tetramer+ in the brain-infiltrating lymphocyte-gated population, (see figure 4D).  The reference teaches that the peptide analogues elicit antitumor CTL (cytotoxic T lymphocyte) responses in vivo, as immunization with the 9V or 1A9V peptides induced higher levels of CTL reactivity against the 13Rα2345-353 loaded EL4-HHD and EL4- HHD-IL13Ra2 cells when compared with the CTL induced by the wild-type peptide (page 5888, column 1; Fig. 3C). Eguchi et in vivo efficacy of protective vaccinations incorporating the 13Rα2 analogue peptides, (page 5890, column 1, last paragraph). 
However, the Eguchi et al reference does not teach measuring IL-13Rα2 expressing cancer stem cells.
Brown et al teach that IL-13Rα2 is expressed on CD133+ brain tumor stem/initiating cells and that IL13(E13Y)-zetakine engineered cytolytic T lymphocytes, (CTL) were capable of efficient recognition and killing of both the IL-13Rα2+ CD133+, (CD133 is known stem cell marker) and IL-13Rα2+ CD133− glioma lines in-vitro as well as eliminating glioma tumor initiating activity in-vivo, (see abstract). 
However the Brown et al reference does not teach measuring the amount of IL-13Rα2-expressing cancer stem cells.
Tsurumi et al teach non-invasive measuring of CD133 expressing glioma cells, (U251 overexpressing CD133) and show that flow cytometry analysis of these cells using the fluorescently labeled AC133.1 antibody demonstrated an increase of antigen expression by 100 fold compared to wild-type cells (see page 3, column 2 and Figure 1A, upper panel; abstract).  Tsurumi et al also teach a method of in vivo imaging glioma stem cells that express the stem cell marker CD133, (see page 4, column 1 and figure 2). 
It would have been obvious to modify the method of treating brain cancer in a subject comprising administering IL13Rα2345-353 peptides of Eguchi et al by measuring IL-13Rα2 expressing cancer stem cells after administration of the IL13Rα2345-353 peptides as taught by Brown et al and Tsurumi et al.  One skilled in the art would have been motivated to make that modification in order to non-invasively measure the response of IL-13Rα2-in vivo, and Tsurumi et al successfully teach that brain cancer stem cells can be measured/imaged non-invasively. 
Furthermore, the person of ordinary skill in the art would have been expected to have success because modifying Eguchi et al by targeting and killing brain cancer stem cells that express IL-13Rα2, as taught by Brown et al, and measuring said stem cells as taught by Tsurumi et al reference would have led to a predictable result (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  A person of skill has good reason to pursue known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.

Response to Applicants’ Arguments Regarding Eguchi, Brown and Tsurumi;
3b.	Applicant submits that neither Eguchi nor Brown, alone or in combination, teach or suggest measuring the amount of cancer stem cells in or from the patient before and following administration of composition comprising an IL-13Ra2 peptide having one the claimed sequences. As acknowledged by the Examiner, Eguchi and Brown “do not teach measuring IL-13Ra2 expressing cancer stem cells.” One of ordinary skill in the art would not have found Tsurumi to satisfy the deficiencies of Eguchi and Brown, as one of 
These arguments are fully considered, but are not deemed persuasive. 
It is acknowledged that the Tsurumi does not teach IL-13Ra2 as a marker or therapeutic target for cancer therapy, or using IL-13R2 in a cancer vaccine in the form of an IL13Ra2 peptide. However, the Eguchi et al reference teaches that restricted and an attractive vaccine target. The Eguchi et al reference also teaches that the IL-13Ra2 peptides recited in the instant claims were used to vaccinate HHD mice and show that said peptides elicit anti-tumor activity, (see 5884, column 2). Although Tsurumi focused upon detection of “CD133/prominin, however, the Brown el al reference teaches that IL-13Ra2 is expressed on CD133+ brain tumor stem/initiating cells.  As such, Brown teaches that IL13ra2 is overexpressed on CD133 cancer stem cells and that Tsurumi teach a noninvasive method of measuring the amount of these types of cells in gliomas.  Thus, Tsurumi is not being relied upon for its treatment strategy, but rather, for the non-invasive measurement of the IL13ra2/CD133 cancer stem cells.  Moreover, the Eguchi reference is relied upon for teaching that the recited IL-13Ra2 peptides are used as vaccines for treating brain cancer (gliomas). Thus, one skilled in the art would be able to follow the techniques taught by Tsurumi et al to measure IL13ra2/CD133 cancer stem cells, because Brown et al teach that IL13ra2 is overexpressed on CD133 cancer stem cells. 
Therefore, the combined teachings of Eguchi, Brown and Tsurumi render claims 1, 4, 5, 16, 24, 26, 27, 65, 66, 67, 68 obvious.

	

3c.	Claim 15 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eguchi et al, (Cancer Res 2006; Vol. 66, No. 11, pages 5883-5891; cited on the IDS of 06/01/2020), Brown et al, (Neuro-Oncology November 2010, Volume 
The instant claim 15 encompasses wherein said imaging comprises MRI, PET, FDG-PET, CT scan, or X- RAY.
The teachings of Eguchi et al, Brown et al and Tsurumi et al are set directly above on section 4a. 
However, none of the cited references teach wherein said imaging comprises MRI, PET, FDG-PET, CT scan, or X- RAY.
 Cirrito et al teach a method of measuring cancer stem cells by using CT scan, X-ray, PET or MRI, (see 0021, 0032, 0103-0104, 0267-0268).
It would have been obvious to modify the method of treating brain cancer in a subject comprising administering IL13Rα2345-353 peptides and measuring IL-13Rα2 expressing cancer stem cells after administration of the IL13Rα2345-353 peptides as taught by Eguchi et al, Brown et al and Tsurumi et al, by using MRI, PET, FDG-PET, CT scan, or X- RAY as taught by Cirrito et al.  One skilled in the art would have been motivated to make that modification in order to non-invasively measure the response of IL-13Rα2-expressing brain cancer stem cells to the administered IL-13Rα2 peptides in human subjects.  The skilled artisan would have expected success because IL-13Rα2 is expressed on brain cancer stem cells (as taught by Brown et al), the synthetic IL-13Rα2 peptides of Eguchi treat brain cancer in vivo, and brain cancer stem cells can be 
Furthermore, the person of ordinary skill in the art would have been expected to have success because modifying Eguchi et al by targeting and killing brain cancer stem cells that express IL-13Rα2, as taught by Brown et al, and measuring said stem cells as taught by Tsurumi et al and Cirrito et al references would have led to a predictable result (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  A person of skill has good reason to pursue known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.

Response to Applicants’ Arguments Regarding Cirrito et al:

3d.	Applicant argues that the Cirrito reference does not satisfy the deficiencies of Eguchi, Brown, and Tsurumi, as Cirrito does not teach or suggest measuring IL-13Ra2 expressing cancer stem cells, much less in conjunction with a cancer vaccine. Applicant submits that Cirrito merely discloses measuring cancer stem cells and broadly discloses that the “cancer therapy can be any therapy.
	This argument is fully discussed but is not deemed persuasive. 
As discussed above, the Eguchi reference teaches using the recited IL-13Ra2 peptides as vaccines, and Brown teaches that IL-13Ra2 is expressed on CD133+ brain 
Therefore, the combined teachings of Eguchi, Brown, Tsurumi and Cirrito render claims 1, 4, 5, 15, 16, 24, 26, 27, 65, 66, 67, 68 obvious. 


3e.	Claims 15 and 69 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eguchi et al, (Cancer Res 2006; Vol. 66, No. 11, pages 5883-5891; cited on the IDS of 06/01/2020), Brown et al, (Neuro-Oncology November 2010, Volume 12(suppl_4), Supplement 4, p iv32–iv36), and Tsurumi et al, (PLoS One. 2010; Vol. 5, No.12:e15605, pages 1-10) as applied to claims 1, 4, 5, 16, 24, 26, 27, 65, 66, 67, 68 above, and further in view of Okada et al, (US PG-Pub 2012/0052080, published on 01 March 2012; cited on the IDS of 12/02/2019). 
The instant claim 15 encompasses wherein said imaging comprises MRI, PET, FDG-PET, CT scan, or X-RAY. The instant claim 69 encompasses wherein said composition further is administered in combination with a helper T cell epitope, wherein said helper T cell epitope is tetanus toxoid, said adjuvant is Montanide, and said immune response modifier is imiquimod
The teachings of Eguchi et al, Brown et al and Tsurumi et al are set forth above on section 3a. 

Okada et al teach a method of measuring cancer stem cells by using CT scan, X-ray, PET or MRI and that IL-13Rα peptides are administered in combination with a helper T cell epitope, wherein said helper T cell epitope is tetanus toxoid, said adjuvant is Montanide, and said immune response modifier is imiquimod, (see 0014-0015, 0073, 0101, 0103, 0107). With respect to claim 15, the Okada et al reference also teaches that the brain cancer is diagnosed using MRI, PET, CT scan, or X-RAY, (see 0179).
It would have been obvious to modify the method of treating brain cancer in a subject comprising administering IL13Rα2345-353 peptides and measuring IL-13Rα2 expressing cancer stem cells after administration of the IL13Rα2345-353 peptides as taught by Eguchi et al, Brown et al and Tsurumi et al, by (i) administering the IL13Rα2345-353 peptides with tetanus toxoid, Montanide, and imiquimod and (ii) by using MRI, PET, FDG-PET, CT scan, or X-RAY to measure IL-32Rα2 expressing cancer stem cells as taught by Okada et al.  
One skilled in the art would have been motivated to make those modifications in order to non-invasively measure the response of IL-13Rα2-expressing brain cancer stem cells to the administered IL-13Rα2 peptides in human subjects.  One skilled in the art also would have been motivated to administer tetanus toxoid, Montanide, and imiquimod with the IL13Rα2345-353 peptides to boost the immune response to IL13Rα2 peptides (see Okada et al, 0101, 0104, 0107). The skilled artisan would have expected success because IL-13Rα2 is expressed on brain cancer stem cells (as taught by Brown et al), in vivo, and brain cancer stem cells can be measured/imaged non-invasively in animals and human patients, (Tsurumi et al and Okada et al). 
Furthermore, the person of ordinary skill in the art would have been expected to have success because modifying Eguchi et al by targeting and killing brain cancer stem cells that express IL-13Rα2, as taught by Brown et al, and measuring said stem cells as taught by Tsurumi et al and Okada et al references would have led to a predictable result (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  A person of skill has good reason to pursue known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.
Response to Applicants’ arguments Regarding Okada et al:

3f.	Applicant submits that Okada does not satisfy the above discussed deficiencies of Eguchi, Brown, and Tsurumi, as Okada does not teach or suggest measuring IL-13Ra2 expressing cancer stem cells after administration of an IL13Ra2 peptide to measure a reduction of the IL13Ra2 expressing cancer stem cells. In contrast, Okada merely broadly discloses that the tumor size or response to treatment can be evaluated by various magnetic resonance imaging techniques. Applicant argues that Okada may or may not teach the additional limitations of claim 15 and claim 69 has no bearing on 
This argument is not found persuasive. The Eguchi et al reference teaches that the recited IL13Rα2 peptides elicit antitumor CTL (cytotoxic T lymphocyte) responses in vivo, as immunization with the 9V or 1A9V peptides induced higher levels of CTL reactivity against the 13Ra2345-353 loaded EL4-HHD and EL4- HHD-IL13Ra2 cells when compared with the CTL induced by the wild-type peptide (page 5888, column 1; Fig. 3C). Brown et al teaches that IL-13Ra2 is expressed on CD133+ brain tumor stem cells and Tsurumi et al teach measuring of CD133 expressing glioma cells. Applicant’s arguments regarding Eguchi et al, Brown et al, and Tsurumi et al have been discussed in depth, above.  Okada et al teach a method of measuring cancer stem cells by using CT scan, Xray, PET or MRI. One skilled in the art would have been motivated to modify the method of treating brain cancer in a subject comprising administering IL13Rα2345-353 peptides and measuring IL-13Rα2 expressing cancer stem cells after administration of the IL13Rα2345-353 peptides as taught by Eguchi et al, Brown et al and Tsurumi et al, by (i) administering the IL13Rα2345-353 peptides with tetanus toxoid, Montanide, and imiquimod in order to non-invasively measure the response of IL-13Rα2-expressing brain cancer stem cells to the administered IL-13Rα2 peptides in human subjects as taught by Okada et al.  One skilled in the art also would have been motivated to administer tetanus toxoid, Montanide, and imiquimod with the IL13Rα2345-353 peptides to boost the immune response to IL13Rα2 peptides (see Okada et al, 0101, 0104, 0107). The skilled artisan would have expected success because IL-13Rα2 is expressed on brain cancer stem cells (as taught by Brown et al), the synthetic IL-13Rα2 peptides of Eguchi treat brain cancer in vivo, and brain 
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.
Conclusion:
4.	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        21 January 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647